DETAILED ACTION

Status of Claims
This action is in reply to the amendments and response filed on September 5, 2022. Claim 2 was cancelled. Claims 1, 3, 5-7 were amended. Claims 1, 3-7 are currently pending and have been examined.

Response to Arguments
101: The Applicant’s amendments and arguments have been fully considered but are not persuasive.
Firstly, the Applicant makes a lengthy argument (pp. 9-12) on how the limitations of the claims do not include an abstract idea because of the BASCOM case. In BASCOM, the court discussed adding a specific limitation other than what is well-understood, routine, conventional activity in the field, or adding unconventional steps that confine the claim to a particular useful application, e.g., a non-conventional and non-generic arrangement of various computer components for filtering Internet content, as discussed in BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350-51, 119 USPQ2d 1236, 1243 (Fed. Cir. 2016) (see MPEP § 2106.05(d)). In the previous and current rejection, the Examiner did not argue that the limitations were well-understood, routine, conventional activity in the field. Instead, the rejection pointed out that additional elements in the limitations were directed to use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use (see MPEP 2106.05(f) & (h)). The Applicant argues that the various modules in the limitations are directed to non-conventional and non-generic arrangement discussed in BASCOM. However, as disclosed in the specification as filed in para. 30, all the claimed modules are software. The sole hardware executing the software modules is a processor. As such, there is no integration of the additional elements into a practical application because of use of processor (computer) to simply execute the software (the modules).
Then, the Applicant goes into an argument on signal per se rejection. The previous and the current rejection do not include a signal per se rejection.
As such, the (abstract idea based) 101 rejection is maintained.
112(b): The Applicant’s amendments and arguments have been fully considered but are not persuasive.
The Applicant provides a POSITA argument in support of the modules claimed as having structure. BRI of the limitations are in light of the specification (see MPEP 2111). The sole disclosure discussing modules in the specification is para. 30. Para. 30 does not provide any structure to the modules. All it states is modules are executed by the processor. Execution by the processor does not provide structure to the modules. “In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function. See, e.g., Noah Systems Inc. v. Intuit Inc., 675 F.3d 1302, 1312, 102 USPQ2d 1410, 1417 (Fed. Cir. 2012); Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239.” (see MPEP 2181(I)(B)).
As such, the 112(b) rejection is maintained.
103: The Applicant’s amendments and arguments have been fully considered but are not persuasive.
The Applicant essentially argues that VISA does not teach comparison step between the old method of payment and new method of payment associated steps. The Examiner disagrees. VISA discloses in page 2 “When you swipe your chip-enabled card at a chip-activated terminal, the terminal will prompt you to insert the card into the chip slot instead” otherwise stated the POS detects the old payment method and rejects the method and requests the new payment method. Other sections of VISA teach transaction approval through the new payment method via EMV chip and stripe based old method when no EMV technology is supported by the POS as provided in the previous rejection and the updated 103 rejection below.
As such, the 103 rejection maintained and updated rejection addressing the amended claims is provided below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

In the instant case claims 1, 3-4 are directed to an apparatus, claims 5-7 are directed to a process.

Claim 1 is directed to the abstract idea of payment transaction processing which is grouped under commercial or legal interactions and fundamental economic principles subgroupings of certain methods of organizing human activity in prong one of step 2A. (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites “receiving transaction messages … sending messages … and providing transaction processing to approve or reject transactions …”, “storing payment method data”, “comparing a payment method used in a payment transaction to payment methods accepted by the merchant;” “sending an authorization response to the payment network, the authorization response being one of an approval and a rejection, an approval when the payment method used in the payment transaction is a new payment method, an approval when the payment method used in the payment transaction is an old payment method and the merchant does not accept a new payment method supported by the payment card, and a rejection if the payment method is an old payment message and the merchant accepts a new payment method supported by the payment card”.  Claim 5 recites “storing payment methods accepted by the merchant …”, “comparing established payment precedent of parties to a transaction to detect anomalies indicating fraud and sending feedback …”, “providing a payment card capable of both old payment methods and new payment methods”, “making a payment transaction with the payment card using … and a payment method”, “sending an authorization request message …”, “forwarding the authorization request message …”, “comparing the payment method used in the payment transaction to the payment methods accepted by the merchant; and sending an authorization response to the payment network, the authorization response being one of an approval and a rejection, an approval when the payment method used in the payment transaction is a new payment method, an approval when the payment method used in the payment transaction is an old payment method and the merchant does not accept a new payment method supported by the payment card, and a rejection if the payment method is an old payment message and the merchant accepts a new payment method supported by the payment card”.  Accordingly, the claims recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “payment device”, “fraud prevention system”, “payment network”, “transaction processing module”, “monitor and detect module”, “database module”, “non-transitory computer-readable storage medium”, “database”, “merchant”, “issuing bank” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use (see MPEP 2106.05(f) & (h)). Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. implement) the acts of payment transaction processing.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of payment transaction processing using computer technology (e.g.: the computer, see specification as filed page 16, lines 9-10). Therefore, the use of these additional elements does no more than employ a computer as a tool to implement the abstract idea, which cannot provide significantly more than the abstract idea itself (see MPEP 2106.05(f) & (h))

Hence claims 1 and 5 are not patent eligible.

As per dependent claims 3-4 and 6-7, the dependent claims recite the additional elements of “alert module”, “configure module”, “card reader”, “mobile device”, “PC”, “transaction processing module”. The additional elements are considered to be mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea when considered for patent eligibility under Prong Two of Step 2A. Even in combination, these additional elements do not integrate the abstract idea into a practical application. Furthermore, in step 2B, as noted above, the additional elements are also determined to be mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea. In addition, the dependent claims include no indication that they involved an ordered combination of steps that are enough to indicate that the dependent claims include material that amounts to be significantly more that the abstract idea. For these reasons, there is no inventive concept in the dependent claims, and thus the dependent claims are not patent eligible (see MPEP 2106.05(f) & (h)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 3-4, 6-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Means Plus Function
Claims 1 and 6 recite “a transaction processing module receiving …”, claims 1 and 5 recite “monitor and detect module comparing …”, claim 3 recites “an alert module … sending …”, claims 3 and 7 recite “a configure module … enable …”. The nonce terms perform a function as stated in the above limitations. However, the specification as filed does not provide structure to the nonce terms to perform the function (see MPEP 2181). The pertinent section in the specification as filed is ¶ 30 referring to “module”. ¶ 30 describes software modules, GPS processing module, payment processing module, and a unique ID processing module. However, the specification in ¶ 30 or anywhere else provide structure for transaction processing module, monitor and detect module, alert module, configured module, or another other module.

The noted above claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c)	Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 4 is rejected due to dependency on rejected parent claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 20090265211 A1 (May) in view of NPL: VISA, Credit Cards with Chips, https://web.archive.org/web/20160223063321/https://www.visa.com/chip/personal/security/chip-technology/chip-cards/index.jsp, February 23, 2016 (VISA).

As per claim 1, May teaches,
a payment device coupled through a merchant to a payment network (FIG. 2, items 200, 202, 230, 260, ¶ [0022]-[0023]),
a fraud prevention system coupling an issuing bank to the payment network (FIG. 2, item 200, 202, and 230, ¶ [0022]-[0023]),
A transaction processing module receiving transaction messages from the payment network and sending messages to the payment network from the issuing bank (FIG. 2, items item 202, 230, ¶ [0025] “communication … financial institution computer 230”) and providing transaction processing to approve or reject transactions (¶ [0025] “seek authorization of a payment transaction”).
a monitor/detect module (FIG 1, item 10, ¶ [0014] “payment facilitator computer”) coupled between the transaction processing module (FIG. 1, item 12, ¶ [0014] “processor”) and a database module storing payment method data (FIG. 1, items 14, ¶ [0014] “the fraud detection software utilizing memory 14”)
a non-transitory computer-readable storage medium that is not a signal storing computer executable instructions that when executed by a processor cause the processor to effectuate operations by (¶ [0014] “disk drive”, ¶ 17 “software programs … stored on disk drive”) having instructions that when effectuated by the monitor/detect module result in the monitor and detect module, the operations comprising (¶ [0014] “executes the fraud detection software).

May does not explicitly teach, however, VISA teaches,
comparing a payment method used in a payment transaction to payment methods accepted by the merchant (page 2 “When you swipe your chip-enabled card at a chip-activated terminal, the terminal will prompt you to insert the card into the chip slot instead”), sending an authorization response to the payment network, the authorization response being one of an approval and a rejection, an approval when the payment method used in the payment transaction is a new payment method, (page 1, step 2 “Keep your card in the terminal to complete your purchase”), an approval when the payment method used in the payment transaction is an old payment method and the merchant does not accept a new payment method supported by the payment card (page 2 “You can still swipe your chip-enabled card using the magnetic stripe on the back of the card at merchants who haven't yet updated their terminal”), and a rejection if the payment method is an old payment message and the merchant accepts a new payment method supported by the payment card (page 2, “When you swipe your chip-enabled card at a chip-activated terminal, the terminal will prompt you to insert the card into the chip slot instead”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to detect a fraud attempt from a swipe based card transaction instead of chip based payment of VISA in May since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of payment processing and because EMV and/or chip based payment improves security associated with transaction authentication (see VISA, page 2).

As per claim 3, combination May and VISA teaches all the limitations of claim 1. May also teaches,
an alert module (¶ [0024] “fraud detection software) coupled to the database module and the monitor and detect module and couplable to a web browsing capable device for sending an alert message thereto (¶ [0024] “fraud detection email message),
a configure module coupled to the database module (¶ [0026]) accessible by a cardholder to enable the alert module to send the alert message when the feedback is a  transaction rejection (¶ [0036] “email messages are sent to the buyer and the seller informing them that the payment transaction has been rejected”).

As per claim 4, combination of May and VISA teaches all the limitations of claim 1. May also teaches,
wherein the payment device is one of a card reader, a mobile device and a PC (FIG. 2, item 200, ¶ [0022] “Payment facilitator computer”).

As per claim 5, May teaches,
providing a payment device coupled through a merchant to a payment network (FIG. 2, items 200, 202, 230, 260, ¶ [0022]-[0023]),
providing a fraud prevention system coupling an issuing bank to the payment network (FIG. 2, item 200, 202, and 230, ¶ [0022]-[0023]), the fraud prevention system including a database storing payment methods accepted by the merchant (FIG. 1, items 12, 14, ¶ [0014]), a monitor/detect module coupled between a transaction module and the database module (FIG 1, items 10, 12, ¶ [0014]), a non-transitory computer-readable storage medium that is not a signal, storing computer executable instructions that when executed by a processor cause the processor to effectuate operations by the monitor and detect module the operations including (¶ 14, 17), 
comparing established payment precedent of parties to a transaction to detect anomalies indicating fraud and sending feedback to the transaction processing module (¶ [0014], [0026], [0032], [0036]),
sending an authorization request message from the payment device to the payment network (¶ [0025] “seek authorization of a payment transaction”), the authorization request message including information on the payment method (¶ [0031] “financial account information must include one of a credit card account number, a debit card account number, a bank account number, etc.”),
forwarding the authorization request message from the payment network to the fraud prevention system of the issuing bank (¶ [0036] “seeks approval from the financial institution … if the transaction has not been approved”),
executing the instruction carried by the non-transitory computer-readable storage medium by the processor, causing the processor to effectuate operations by the monitor and detect module including (¶ [0014], 17),
sending an authorization response to the payment network (¶ [0025]), the authorization response being one of an approval and a rejection (¶ [0036]),

May does not explicitly teach, however, VISA teaches,
providing a payment card capable of both old payment methods and new payment methods (page 2 “You can still swipe your chip-enabled card”),
making a payment transaction with the payment card using the payment device and a payment method, the payment method being one of an old payment method and a new payment method (page 2 “Insert or swipe”),
comparing the payment method used in the payment transaction to the payment methods accepted by the merchant (page 2 “You can still swipe your chip-enabled card using the magnetic stripe on the back of the card at merchants who haven't yet updated their terminals”),
an approval when the payment method used in the payment transaction is a new payment method (page 1, step 1 and 2),
an approval when the payment method used in the payment transaction is an old payment method and the merchant does not accept a new payment method supported by the payment card (page 2 “You can still swipe your chip-enabled card using the magnetic stripe on the back of the card at merchants who haven't yet updated their terminals”),
a rejection if the payment method is an old payment message and the merchant accepts a new payment method supported by the payment card (page 2, “When you swipe your chip-enabled card at a chip-activated terminal, the terminal will prompt you to insert the card into the chip slot instead”),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to detect a fraud attempt from a swipe based card transaction instead of chip based payment of VISA in May since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of payment processing and because EMV and/or chip based payment improves security associated with transaction authentication (see VISA, page 2).

As per claim 6, combination of May and VISA teach all the limitations of claim 5. May also teaches,
providing a transaction processing module receiving transaction messages from the payment network and sending messages to the payment network from the issuing bank and providing transaction processing to approve or reject transactions (¶ [0036]),
providing the monitor and detect module coupled between the transaction module and the database module storing payment method data for comparing established payment precedent of parties to a transaction to detect fraud and sending feedback to the transaction processing module (¶ [0014], [0032], [0036]).

As per claim 7, combination of May and VISA teach all the limitations of claims 5 and 6. May also teaches,
providing an alert module coupled to the database module and the monitor and detect module (¶ [0014], [0026]) and couplable to a web browsing capable device (¶ [0024] “email messages are sent over the Internet”),
providing a configure module coupled to the database module (¶ [0026]) accessible by a cardholder to enable the alert module to send the alert message when the feedback is a transaction rejection (¶ [0036]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        

/EDWARD J BAIRD/Primary Examiner, Art Unit 3692